Citation Nr: 1814408	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  12-30 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an allergy disorder.  

2.  Entitlement to an initial rating higher than 20 percent for a right shoulder impingement.  

3.  Entitlement to an initial higher (compensable) rating for athlete's foot, dermatitis, onychomycosis, and the herpes simplex virus.  

4.  Entitlement to an initial higher (compensable) rating for posttraumatic stress disorder (PTSD), with a history of an adjustment disorder and a depressed mood, for the period from February 19, 2010, to July 5, 2011, higher than 10 percent for the period from July 6, 2011, to November 27, 2016, and higher than 30 percent thereafter.  

5.  Entitlement to an initial rating higher than 10 percent for narcolepsy for the period from February 19, 2010, to November 27, 2016, and higher than 20 percent thereafter.  

6.  Entitlement to an initial rating higher than 50 percent for obstructive sleep apnea and asthma.  

7.  Entitlement to an initial rating higher than 10 percent for carpal tunnel syndrome of the right upper extremity for the period from February 19, 2010, to November 27, 2016, and higher than 30 percent thereafter.  

8.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the right knee.  

9.  Entitlement to an initial higher (compensable) rating for instability of the right knee for the period from February 19, 2010, to November 27, 2016, and higher than 10 percent thereafter.  

10.  Entitlement to an initial higher (compensable) rating for degenerative joint disease of the left knee.  

11.  Entitlement to an initial rating higher than 10 percent for bilateral plantar fasciitis.  

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 2000 to February 2010, including service in Iraq.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and February 2012 and April 2014 rating decisions of the VA Regional Office (RO) in Denver, Colorado.  The October 2010 RO decision granted service connection and a 10 percent rating for a right shoulder impingement, effective February 19, 2010; granted service connection and a noncompensable rating for dermatitis, onychomycosis, and the herpes simplex virus, effective February 19, 2010; granted service connection and a noncompensable rating for an adjustment disorder, with a depressed mood, effective February 19, 2010; granted service connection and a 10 percent rating for narcolepsy, effective February 19, 2010; granted service connection and a 50 percent rating for obstructive sleep apnea and asthma, effective February 19, 2010; granted service connection and a 10 percent rating for carpal tunnel syndrome of the right upper extremity, effective February 19, 2010; granted service connection and a 10 percent rating for degenerative joint disease of the right knee (early degenerative joint disease of the right knee), effective February 19, 2010; granted service connection and a noncompensable rating for degenerative joint disease of the left knee (early degenerative joint disease of the left knee), effective February 19, 2010; and granted service connection and a 10 percent rating for bilateral plantar fasciitis, effective February 19, 2010.  By this decision, the RO also denied service connection for an allergy disorder (listed as allergies, claimed as allergic rhinitis).  

The case was later transferred to the Denver, Colorado Regional Office (RO).  

A February 2012 RO decision granted service connection and a noncompensable rating for athlete's foot (athlete's feet), effective April 28, 2011.  By this decision, the RO also recharacterized the Veteran's service-connected adjustment disorder, with a depressed mood, as PTSD (originally rated as an adjustment disorder, with a depressed mood), an increased the rating to 10 percent, effective September 7, 2011.  

A September 2012 RO decision recharacterized the Veteran's service-connected PTSD (originally rated as an adjustment disorder, with a depressed mood), as PTSD, with a history of an adjustment disorder and a depressed mood, and assigned an earlier effective date of July 6, 2011, for the 10 percent rating.  

The April 2014 RO decision denied the Veteran's claim for a TDIU.  The Board notes that although the Veteran did not appeal the issue of entitlement to a TDIU, the RO found that it was part of the increased rating claims on appeal.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board also finds that a TDIU rating is part of the claims for higher ratings on appeal.  

A December 2012 RO decision granted a separate rating for instability of the right knee, effective November 28, 2016.  By this decision the RO also increased the rating for the Veteran's service-connected PTSD, with a history of an adjustment disorder and a depressed mood, to 30 percent, effective November 28, 2016; increased the rating for his service-connected right shoulder impingement to 20 percent, effective February 19, 2010; increased the rating for his service-connected narcolepsy to 20 percent, effective November 28, 2016; and increased the rating for his service-connected carpal tunnel syndrome of the right upper extremity to 30 percent, effective November 28, 2016.  The RO further recharacterized the Veteran's service-connected athlete's foot and his service-connected dermatitis, onychomycosis, and the herpes simplex virus, as athlete's foot, dermatitis, onychomycosis, and the herpes simplex virus.  The RO continued the noncompensable rating for that disability.  

In January 2017, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

The issues of entitlement to an initial higher rating for narcolepsy for the period from February 19, 2010, to November 27, 2016, and higher than 20 percent thereafter; entitlement to an initial rating higher than 50 percent for obstructive sleep apnea and asthma; entitlement to an initial rating higher than 10 percent for carpal tunnel syndrome of the right upper extremity for the period from February 19, 2010, to November 27, 2016, and higher than 30 percent thereafter; entitlement to an initial rating higher than 10 percent for degenerative joint disease of the right knee; and entitlement to an initial higher (compensable) rating for instability of the right knee for the period from February 19, 2010, to November 27, 2016, and higher than 10 percent thereafter, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  At the January 2017 hearing before the Board, the Veteran withdrew his appeal concerning the issues of entitlement an initial rating higher than 20 percent for a right shoulder impingement; entitlement to an initial higher (compensable) rating for athlete's foot, dermatitis, onychomycosis, and the herpes simplex virus; and entitlement to a TDIU.  

2.  An allergy disorder, diagnosed as allergic rhinitis, had its onset in service.  

3.  For the period from February 19, 2010, to July 5, 2011, the Veteran's PTSD, with a history of an adjustment disorder and a depressed mood, was manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to various symptoms.  

4.  For the period from July 6, 2011, to November 27, 2016, the Veteran's PTSD, with a history of an adjustment disorder and a depressed mood, was manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to various symptoms.  

5.  At the January 2017 hearing before the Board, the Veteran testified that a 30 percent rating for his PTSD, with a history of an adjustment disorder and a depressed mood, for the appeal period prior to November 27, 2017, would satisfy his appeal.  

6.  Throughout the appeal period, the Veteran's degenerative joint disease of the left knee has been productive of functional loss due to painful motion.  

7.  Throughout the appeal period, the Veteran's bilateral plantar fasciitis has been manifested by pain.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues of entitlement an initial rating higher than 20 percent for a right shoulder impingement; entitlement to an initial higher (compensable) rating for athlete's foot, dermatitis, onychomycosis, and the herpes simplex virus; and entitlement to a TDIU, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).  

2.  The criteria for service connection for an allergy disorder, diagnosed as allergic rhinitis, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  

3.  The criteria for an initial 30 percent rating for PTSD, with a history of an adjustment disorder and a depressed mood, for the period from February 19, 2011, to July 5, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

4.  The criteria for an initial 30 percent rating for PTSD, with a history of an adjustment disorder and a depressed mood, for the period from July 6, 2011, to November 27, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).  

5.  The criteria for withdrawal of the appeal of the issue of entitlement to an increase in a 30 percent rating for PTSD, with a history of an adjustment disorder and a depressed mood, for the period since November 28, 2016, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).  

6.  The criteria for an initial 10 percent rating for degenerative joint disease of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 (2017).  

7.  The criteria for an initial 10 percent rating for right foot plantar fasciitis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2017).  

8.  The criteria for an initial 10 percent rating for left foot plantar fasciitis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

At his January 2017 Board hearing, the Veteran withdrew his appeal as to the issues of entitlement an initial rating higher than 20 percent for a right shoulder impingement; entitlement to an initial higher (compensable) rating for athlete's foot, dermatitis, onychomycosis, and the herpes simplex virus; and entitlement to a TDIU.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  As such, the Board does not have jurisdiction to review the appeal, and the issues of entitlement an initial rating higher than 20 percent for a right shoulder impingement; entitlement to an initial higher (compensable) rating for athlete's foot, dermatitis, onychomycosis, and the herpes simplex virus; and entitlement to a TDIU, are dismissed.  

Further, at the January 2017 Board hearing, the Veteran testified that he was satisfied with the 30 percent rating for PTSD, with a history of an adjustment disorder and a depressed mood, for the period since November 28, 2016.  The Board interprets this statement as a withdrawal of his appeal with regard to the claim for entitlement to an increase in a 30 percent rating for PTSD for the period since November 28, 2016.  Accordingly, the Board does not have jurisdiction to review that claim, and it is dismissed.  

II. Allergy Disorder

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has an allergy disorder that is related to service.  He specifically maintains that he had no issues with allergies prior to entering the military and that he was treated for allergies, including allergic rhinitis, during service and since service.  He reports that he was prescribed medication during service for allergies and that he was still taking such medication.  The Veteran essentially asserts that he had allergy problems during service and that he has suffered from allergy problems since that time.  

The Veteran's service treatment records indicate that he was treated for allergy problems, including allergic rhinitis, on numerous occasions during his period of service.  On a medical history form at the time of a May 1999 pre-enlistment examination, the Veteran checked that he did not have hay fever.  The reviewing examiner did not refer to any allergy problems.  The objective May 1999 pre-enlistment examination report includes notations that the Veteran's nose; sinuses; mouth and throat; and lungs and chest, were all normal.  

The Veteran's subsequent service treatment records show treatment for allergy complaints, with diagnoses of allergic rhinitis, on numerous occasions.  For example, a June 2001 treatment entry notes that the Veteran complained of chest congestion for one week.  He denied that he had used any over-the-counter medications.  The assessment was allergy symptoms.  

A March 2006 emergency department treatment report notes that the Veteran had seasonal allergies and that he was working in a tent with straw on the floor, and he suffered a runny nose, sneezing, and chest tightness.  It was noted that there was no history of asthma.  The diagnosis was an allergic reaction, acute.  The examiner reported that the Veteran's symptoms resolved after a single Albuterol nebulizer.  

A June 2006 treatment report indicates that the Veteran complained of cold symptoms with the change in seasons from spring to fall since 2002.  The Veteran stated that Claritin had helped.  He indicated that with every cold spell he would have shortness of breath with exercise at night.  The Veteran reported that he felt chest tightness since March 2006.  The assessment included allergic rhinitis.  

Another June 2006 treatment report notes that the Veteran was seen for allergy skin testing.  The assessment included allergic rhinitis, pollen.  A subsequent June 2006 treatment report, the next day, indicates that the Veteran was seen for follow-up for asthma and allergies.  The assessment included allergic rhinitis.  

A February 2008 treatment report notes that the Veteran reported that he saw an allergist and that he was started on Claritin and Flonase.  It was noted that the Veteran had an allergy to tree pollen, grass pollen, and weed pollen.  The assessment included allergies.  

A February 2009 treatment report relates that the Veteran's chief complaint was allergic rhinitis.  The assessment included allergic rhinitis, pollen.  A March 2009 treatment report also indicates an assessment that includes allergic rhinitis.  

On a medical history form at the time of an October 2009 separation examination, the Veteran checked that he had asthma and breathing problems related to exercise; shortness of breath; wheezing or problems with wheezing; a chronic cough or cough at night; and that he had been prescribed or used an inhaler.  The Veteran reported that he had been treated for both asthma and allergies since March 2006.  The reviewing examiner indicated that the Veteran was deployed to Iraq and he noticed shortness of breath and that he would wake up at night with difficulty breathing.  It was noted that the Veteran was seen by a provider and was given Albuterol as well as allergy medications.  The objective October 2009 separation examination includes notations that that the Veteran's nose; sinuses; mouth and throat; and lungs and chest, were all normal.  

Post-service private and VA treatment records show treatment for allergy complaints and include diagnoses of allergic rhinitis.  

A July 2010 VA general medical examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had allergic rhinitis.  He stated that his allergies were better in the winter and worse in the summer.  He indicated that he got sick every summer as a kid on decongestants and he probably had allergic rhinitis as a kid.  The examiner reported that the Veteran's injury or disease occurred before active service and that the put him in a field around wet hay during service, which made it worse, at least while he was in the field.  The examiner indicated that the injury or disease occurred during active service and after active service.  

The diagnoses included seasonal allergies.  The examiner indicated that the problem associated with the diagnosis was allergic rhinitis.  

The medical evidence shows that the Veteran was treated for allergy problems, including allergic rhinitis, on numerous occasions during service.  The Board notes that a post-service VA general medical examination report relates a current diagnosis of seasonal allergies and that the examiner indicated that the problem associated with such diagnosis was allergic rhinitis.  The Board observes that the examiner, following a review of the claims file, indicated that the Veteran's injury or disease occurred before active service and that he was put in a field around wet hay during service, which made it worse, at least while he was in the field.  The examiner also indicated that the injury or disease occurred during active service and after active service.  The Board notes that although the examiner indicated that the Veteran's seasonal allergies and allergic rhinitis occurred before his period of active service, there is actually no medical evidence of record indicating any treatment for such disorders prior to the Veteran's period of service.  The examiner also did not provide any rationale for such statement.  The Board thus finds that the examiner's statement that the Veteran's seasonal allergies and allergic rhinitis began prior to service has no probative value in this matter.  

The Veteran is competent to report allergy problems during service and since service.  See Davidson, 581 F.3d at 1313.  The Board notes that the Veteran is currently diagnosed with an allergy disorder, diagnosed as allergic rhinitis.  The Board finds the Veteran's reports of allergy problems during and since service to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has an allergy disorder, diagnosed as allergic rhinitis, that had its onset during his period of service.  Therefore, service connection for an allergy disorder, diagnosed as allergic rhinitis, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the Board has granted direct service connection in this matter, it need not address other theories of service connection.  

II. Higher Ratings for PTSD, with a History of an Adjustment Disorder and a
Depressed Mood

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2017).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

A 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversion normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  

An October 2010 RO decision granted service connection and a noncompensable rating for an adjustment disorder, with a depressed mood, effective February 19, 2010.  A February 2012 RO decision recharacterized the Veteran's service-connected adjustment disorder, with a depressed mood, as PTSD (originally rated as an adjustment disorder, with a depressed mood), an increased the rating to 10 percent, effective September 7, 2011.  A September 2012 RO decision recharacterized the Veteran's service-connected PTSD (originally rated as an adjustment disorder, with a depressed mood), as PTSD, with a history of an adjustment disorder and a depressed mood, and assigned an earlier effective date of July 6, 2011, for the 10 percent rating.  A December 2012 RO decision increased the rating for the Veteran's service-connected PTSD, with a history of an adjustment disorder and a depressed mood, to 30 percent, effective November 28, 2016.  

The Board is solely addressing the issues of entitlement to an initial higher (compensable) rating for PTSD, with a history of an adjustment disorder and a depressed mood, for the period from February 19, 2010, to July 5, 2010, and entitlement to an initial rating higher than 10 percent for PTSD, with a history of an adjustment disorder and a depressed mood, for the period from July 6, 2011, to November 27, 2016.  

A June 2010 VA psychiatric examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he was divorced and that he had a daughter.  He stated that he called his daughter once a week.  He indicated that he had friends who were deployed and that he was engaged to be married.  The Veteran indicated that for activities and leisure pursuits, he played video games and used computers.  He also stated that he would go mountain biking.  The Veteran indicated that he had no history of suicide attempts and no history of violence.  He indicated that he was maintaining since his mother died and that he spent a lot of time going through her things and settling her estate.  

The Veteran reported that he was initially placed on medication for primary hypersomnia (sleep problems with excessive daytime sleepiness).  He stated that following the suicide of a friend, he entered therapy and was given a diagnosis of an adjustment disorder, with a depressed mood.  It was noted that the Veteran was never placed on anti-depressant medication.  The Veteran indicated that he was sad 20 percent of the time and that he had reduced pleasure in activities since the beginning of 2010.  He stated that he was not as motivated or interested in things and that he was more irritable.  He indicated that he had always been pessimistic, but that he criticized himself for not doing things that he should be doing.  

The examiner indicated that the Veteran was clean and casually dressed, and that his psychomotor activity was unremarkable.  The examiner stated that the Veteran's speech was slow and that his attitude was cooperative and calm.  The examiner reported that the Veteran's affect was blunted and that his mood was a little on the sad side.  It was noted that the Veteran was able to do serial 7's, but that he was not able to spell a word forward and backward.  The examiner maintained that the Veteran was oriented to person, place, and time, and that his thought process and thought content were both unremarkable.  It was noted that the Veteran had no delusions.  The examiner indicated that, as to the Veteran's judgement, he understood the outcome of his behavior, and that, as to his insight, he understood that he had a problem.  The examiner reported that the Veteran had sleep impairment which interfered with his daily activity.  The examiner stated that the Veteran had narcolepsy and sleep apnea, and that he would fall asleep easily during the day if he was not active.  

The examiner maintained that the Veteran did not have inappropriate behavior, that he did not have hallucinations, and that he interpreted proverbs appropriately.  It was noted that the Veteran did not have obsessive or ritualistic behavior and that he did not have panic attacks.  The examiner stated that the Veteran did not have suicidal or homicidal thoughts and that he had good impulse control with no periods of violence.  The examiner related that the Veteran was able to maintain minimum personal hygiene and that there was no problem with activities of daily living.  The examiner indicated that the Veteran's recent memory was normal and that his remove memory was mildly impaired.  It was noted that the Veteran stated that he was never good with dates and that he was able to recall three of three objects correctly after a five minute delay.  

The diagnosis was an adjustment disorder, with a depressed mood.  A GAF score of 71 was assigned.  The examiner reported that the Veteran was not employed and that he had been unemployed for four months.  The examiner stated that the reason for the Veteran's unemployment was that his mother died and he was going through her things.  It was noted that he was currently fourth on the list of cadets to a police academy.  The examiner indicated that the Veteran had minimal symptoms of depression at that point.  The examiner maintained that it was more likely than not that the Veteran's adjustment issues were related to his military service, including the suicides of two close friends in 2009.  The examiner indicated that the Veteran's mental disorder symptoms did not require continuous medication, and that his symptoms were not severe enough to interfere with occupational and social functioning.  

A September 2011 VA psychiatric examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he was currently attending a university and that he was majoring in criminal justice.  He indicated that he would like to enter law enforcement.  The Veteran stated that he was treated by a VA psychiatrist for PTSD and that he was taking Sertraline.  

The examiner reported that the Veteran was alert, but tired looking; coherent; full oriented; and that his grooming was good.  The examiner stated that the Veteran was cooperative in his manner and that his affect was a little somber, with brief tearfulness while discussing his experiences in Iraq.  The examiner related that the Veteran's underlying mood was probably mildly dysphoric.  It was noted that there was no evidence of a formal thought disorder.  The examiner indicated that the Veteran reported some difficulties with learning and retaining new information, but that he was doing well in his college classes so far over the previous year.  The examiner reported that the Veteran met the DSM-IV stressor criteria for PTSD and discussed such criteria in detail.  The examiner indicated that the symptoms that applied to the Veteran's PTSD included a depressed mood; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; and suicidal ideation.  

The diagnosis was PTSD.  A GAF score of 65 was assigned.  The examiner indicated that although the Veteran was discharged from the Army with a diagnosis of an adjustment disorder, with a depressed mood, and that those symptoms were confirmed in a June 2010 VA psychiatric examination report, he was recently diagnosed with PTSD by a VA psychiatrist.  The examiner maintained that it was his assessment that the Veteran had a symptom pattern fulfilling the requirements for a diagnosis of PTSD.  The examiner stated that the change in diagnosis was likely a result of a progression of the Veteran's disease and subsumed the diagnosis of an adjustment disorder, with a depressed mood.  

The examiner reported that the Veteran's current symptoms of PTSD were not causing significant occupational impairment.  It was noted that the Veteran had some problems with concentration in college course material.  The examiner indicated that his PTSD symptoms were causing some social impairment, including being detached from others, feeling tense, irritability around crowds, and not enjoying socializing.  The examiner maintained that the Veteran also had recreational impairment such as not enjoying hobby activities he used to enjoy, feeling that his activities were meaningless and trivial, and not being able to relax enough to enjoy his activities.  The examiner stated that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and his ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  

A March 2014 VA psychiatric examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he was divorced twice and that he had a fiancé, but they broke up.  He stated that he had a daughter with is former fiancé and a daughter from his second marriage.  The Veteran indicated that he currently lived alone.  He related that he was currently attending a university and majoring in criminal justice.  He maintained that he was in his senior year and that he was doing well.  The Veteran reported that he was being treated at a VA facility for PTSD and that he was taking Sertraline, Quetiapine, and Prazosin.  It was noted that he had no legal problems.  

The examiner indicated that the Veteran was alert; coherent; fully oriented; and dressed in clean and casual clothing.  The examiner stated that the Veteran was pleasant and cooperative in his manner and that his affect was a little constricted.  It was noted that the Veteran's underlying mood seemed to be essentially euthymic.  The examiner maintained that the Veteran denied current thoughts of suicide and that there was no evidence of a current thought disorder.  The examiner reported that the Veteran met the DSM-IV stressor criteria for PTSD and discussed such criteria in detail.  The examiner indicated that the symptoms that applied to the Veteran's PTSD included anxiety; suspiciousness; chronic sleep impairment; and mild memory loss, such as forgetting names, directions, or recent events.  

The diagnosis was PTSD.  The examiner stated that since his last examination, the Veteran reported that he was not as depressed and that he did not have problems with irritability and anger, or thoughts of suicide.  The examiner indicated, however, that the Veteran did report that he had some increase in his emotional detachment.  It was noted that the Veteran was doing well in school and that he planned to go into law enforcement.  The examiner indicated that the veteran felt anxious in crowds and that he would generally avoid crowds if possible.  The examiner maintained that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and his ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The examiner indicated that 100 percent of the Veteran's occupational and social impairment was attributable to his PTSD.  The examiner further reported that the Veteran was likely to be mildly impaired in a work environment that required frequent driving and that he was likely very mildly impaired in a work environment that required the ability to have sustained concentration and focus as normally found in most jobs.  It was also noted that the Veteran was likely to be mildly impaired in a work environment that was fast paced, complex, and/or frequently changing.  

VA treatment records during this period include psychiatric diagnoses and indicate GAF scores ranging from 45 to 68.  For example, a July 6, 2011 VA treatment entry indicates a diagnosis of a chronic adjustment disorder per listing of service connection, with a GAF score of 45.  A December 2011 VA treatment entry relates a diagnosis of PTSD, chronic, and depression, not otherwise specified, with a GAF score of 68.  

The Board notes that the evidence for the period from February 19, 2010, to July 5, 2011, showed that the Veteran was divorced and that he had a daughter.  The Veteran reported that he was unemployed because he was going through his mother's things and settling her estate.  He indicated that he was sad 20 percent of the time and that he had reduced pleasure in activities and that he was more irritable.  A June 2010 VA psychiatric examination report relates a diagnosis of an adjustment disorder, with a depressed mood.  A GAF score of 71 was assigned, which suggests that if symptoms are present, they are transient and expectable reactions to psychological stressors (e.g., difficulty concentrating after family argument), but with no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in school work).  The Board notes, however, that a July 6, 2011 VA treatment entry, just one day after the period above, related a diagnosis of diagnosis of a chronic adjustment disorder per listing of service connection, with a GAF score of 45.  A GAF score of 45 is suggestive of serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  

Viewing all the evidence for the period from February 19, 2010, to July 5, 2011, the Board finds that the Veteran's PTSD, with a history of an adjustment disorder and a depressed mood, approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to various symptoms and supporting a higher rating of 30 percent under Diagnostic Code 9411 for that period, particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  

As for the period from July 6, 2011, to November 27, 2016, the Board observes that the Veteran reported that he was currently attending a university and that he was majoring in criminal justice.  A September 2011 VA psychiatric examination report relates a diagnosis of PTSD and a GAF score of 65, which is suggestive of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  The examiner indicated that Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and his ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The Board notes that the examiner also found that Veteran's PTSD symptoms included a depressed mood; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; and suicidal ideation.  As noted above, a July 6, 2011 VA treatment entry indicates a diagnosis of a chronic adjustment disorder per listing of service connection, with a GAF score of 45.  A GAF score of 45 is suggestive of serious symptoms.  

Additionally, a subsequent March 2014 VA examination report indicates a diagnosis of PTSD.  The examiner stated that since his last examination, the Veteran reported that he was not as depressed and that he did not have problems with irritability and anger, or thoughts of suicide.  The examiner indicated, however, that the Veteran did report that he had some increase in his emotional detachment.  The examiner maintained that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and his ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The examiner also found that the symptoms that applied to the Veteran's PTSD included anxiety; suspiciousness; chronic sleep impairment; and mild memory loss, such as forgetting names, directions, or recent events.  

Viewing all the evidence for the period from July 6, 2011, to November 27, 2016, the Board also finds that the Veteran's PTSD, with a history of an adjustment disorder and a depressed mood, approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to various symptoms and supporting a higher rating of 30 percent under Diagnostic Code 9411 for that period, particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  

Thus, a higher initial rating to 30 is warranted for the period from February 19, 2010, to July 5, 2011, and for the period from July 6, 2011, to November 27, 2016.  

At the January 2017 hearing, the Veteran indicated that he was seeking a 30 percent rating for his PTSD, with a history of an adjustment disorder and a depressed mood, for the appeal period prior to November 28, 2016 (i.e., the periods from February 19, 2010, to July 5, 2011, and from July 6, 2011, to November 27, 2016) and that a grant of a 30 percent rating for that period would satisfy his appeal.  Because the Veteran has limited his appeal to a 30 percent rating for the appeal period prior to November 28, 2016 (i.e., the periods from February 19, 2010, to July 5, 2011, and from July 6, 2011, to November 27, 2016), and since the Board finds that the evidence supports such entitlement, there is no need to discuss whether the Veteran's PTSD warrants a rating higher than 30 percent.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

III. Degenerative Joint Disease of the Left Knee

The Veteran contends that his degenerative joint disease of the left knee is worse than contemplated by his currently assigned disability rating and that a compensable rating is therefore warranted for those service-connected disabilities.  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Moreover, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Of particular relevance to the instant case, the provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

For the sake of judicial economy, the Board will not discuss the specific diagnostic codes implicated in this case.  Instead, the Board will confine its analysis to the aforementioned provisions governing painful motion, which has been demonstrated with respect to the Veteran's service-connected degenerative joint disease of the left knee.  

A July 2010 VA general medical examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had bilateral knee pain and that his knees started getting sore in basic training.  The examiner reported that the Veteran had pain in his bilateral knees.  The examiner stated that active range of motion in the Veteran's left knee was 0 to 130 degrees and that no laxity was noted.  The examiner indicated that there was no objective evidence of pain on active motion and that there were no additional limitations of motion after repetitive motion.  The diagnoses included early degenerative joint disease of the left knee.  

A March 2014 VA knee and lower leg conditions examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that since his last examination, he felt his knee pain had increased 10 percent.  He stated that he had constant, achy pain in his knees, which he described as a six out of ten, with flare-ups of sharp, throbbing pain occurring twice a month and last for a week.  The Veteran described the flare-ups as an eight out of ten.  The examiner reported that left knee flexion was 140 or greater and that there was no objective evidence of painful motion.  The examiner stated that left knee extension ended at 0 degrees or any degree of hyperextension, with no objective evidence of painful motion.  The diagnosis was degenerative joint disease of the knees.  

A November 2016 VA knee and lower leg conditions examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that his left knee was unchanged.  He stated that his left knee was not painful unless he had excessive activity, which would occur two to three times a year, and cause his left knee to be sore for several hours or for the rest of the day.  It was noted that the Veteran did not report flare-ups of knee or lower leg, but that he did report having functional loss or functional impairment of the knee.  The examiner indicated that the range of motion of the Veteran's left knee was normal and that no pain was noted on the examination.  The diagnoses included left knee degenerative joint disease and left patellofemoral pain syndrome.  

The Board observes that although the clinical evidence demonstrates minimal, if any, limitation of range of motion of the Veteran's left knee, the Veteran is competent to report his symptoms as to his left knee such as pain on motion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  The Board finds that the Veteran's reports of reduced functionality as a result of his service-connected degenerative joint disease of the left knee during periods of flare-ups are credible.  In light of the above examination findings, the Board finds that, pursuant to Burton, an initial rating of 10 percent is warranted for the painful motion associated with the Veteran's service-connected degenerative joint disease of the left knee.  See 38 C.F.R. §§ 4.59, 4.71a.

At the January 2017 hearing before the Board, the Veteran indicated that he was seeking a 10 percent rating for his service-connected degenerative joint disease of the left knee and that a grant of a 10 percent rating would satisfy his appeal.  Because the Veteran has limited his appeal to a 10 percent rating, and since the Board finds that the evidence supports such entitlement, there is no need to discuss whether the Veteran's degenerative joint disease of the left knee warrants a rating higher than 10 percent.  See AB, 6 Vet. App. at 35, 38.  

II. Bilateral Plantar Fasciitis

The Veteran contends that his bilateral plantar fasciitis is worse than contemplated by his currently assigned disability rating and that a 10 percent rating is warranted for plantar fasciitis of the right foot and a 10 percent rating is warranted for plantar fasciitis of the left foot.  

The Board finds that a rating of 10 percent is warranted for right foot plantar fasciitis and that a rating of 10 percent is warranted for left foot plantar fasciitis throughout the appeal period.  Where a Veteran has a noncompensable rating for a musculoskeletal disability and complains of pain on motion, he or she is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton, 25 Vet. App. at 1.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Id.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  See Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Id.  In this case, the evidence shows the Veteran reported that his right foot plantar fasciitis and left foot plantar fasciitis have been manifest by painful motion throughout the appeal period.  A July 2010 VA general medical examination report and a November 2016 VA foot conditions examination report, specifically indicate that the Veteran complained of painful motion of his right foot and left foot.  Thus, in light of the holding of Southall-Norman, the Board finds that a 10 percent rating is warranted these disabilities during the appeal period.  

At the January 2017 Board hearing, the Veteran indicated that he was seeking a 10 percent rating for his right foot plantar fasciitis and a 10 percent rating for his left foot plantar fasciitis, and that such grants would satisfy his appeal.  Because the Veteran has limited his appeal to a 10 percent rating, respectively, for right foot plantar fasciitis and left foot plantar fasciitis, and since the Board finds that the evidence supports such entitlement, there is no need to discuss whether the Veteran's right foot plantar fasciitis and left foot plantar fasciitis warrant a rating higher than 10 percent, respectively.  See AB, 6 Vet. App. at 35, 38.  


ORDER

The appeal of the issues of entitlement an initial rating higher than 20 percent for a right shoulder impingement; entitlement to an initial higher (compensable) rating for athlete's foot, dermatitis, onychomycosis, and the herpes simplex virus; and entitlement to a TDIU, is dismissed.  

An initial higher rating of 30 percent is granted for PTSD, with a history of an adjustment disorder and a depressed mood, for the period from February 19, 2010, to July 5, 2011, subject to the laws and regulations governing the payment of monetary awards.  

An initial higher rating of 30 percent is granted for PTSD, with a history of an adjustment disorder and a depressed mood, for the period from July 6, 2011, to November 27, 2016, subject to the laws and regulations governing the payment of monetary awards.  

The appeal of the issue of entitlement to an increase in a 30 percent rating for PTSD, with a history of an adjustment disorder and a depressed mood, for the period since November 28, 2016, is dismissed.  

An initial 10 percent rating for degenerative joint disease of the left knee is granted, subject to the laws and regulations governing the payment of monetary awards.  

An initial rating of 10 percent for right foot plantar fasciitis is granted, subject to the laws and regulations governing the payment of VA monetary benefits.  

An initial rating of 10 percent for left foot plantar fasciitis is granted, subject to the laws and regulations governing the payment of VA monetary benefits.  


REMAND

The remaining issues on appeal are entitlement to an initial higher rating for narcolepsy for the period from February 19, 2010, to November 27, 2016, and higher than 20 percent thereafter; entitlement to an initial rating higher than 50 percent for obstructive sleep apnea and asthma; entitlement to an initial rating higher than 10 percent for carpal tunnel syndrome of the right upper extremity for the period from February 19, 2010, to November 27, 2016, and higher than 30 percent thereafter; entitlement to an initial rating higher than 10 percent for degenerative joint disease of the right knee; and entitlement to an initial higher (compensable) rating for instability of the right knee for the period from February 19, 2010, to November 27, 2016, and higher than 10 percent thereafter.  

As to the Veteran's claim for a higher rating for narcolepsy, the Board notes that he was afforded a VA narcolepsy examination in November 2016.  The diagnosis was narcolepsy.  Since that time, at a January 2017 Board hearing, the Veteran testified that he feels he meets the criteria for a 40 percent rating.  He specifically maintained that he crossed the threshold of eight minor seizures a week.  

Additionally, as to the Veteran's claim for a higher rating for obstructive sleep apnea and asthma, the Board observes that the Veteran was last afforded a VA sleep apnea examination in March 2014.  The examiner indicated that the Veteran did not have sleep apnea.  Additionally, the Veteran was last afforded a VA examination that addressed asthma in July 2010.  A July 2010 VA examination report includes a diagnosis of asthma.  

The Board observes that the Veteran has not been afforded a VA examination, as to his service-connected narcolepsy in over a year, and he has not been afforded a VA examination as to his service-connected sleep apnea and asthma in almost four years, and over seven years, respectively.  Additionally, the record clearly raises a question as to the current severity of those service-connected disabilities.  As such, the Board finds it necessary to remand this matter to afford him an opportunity to undergo contemporaneous VA examinations.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As to the Veteran's claims for higher ratings for his carpal tunnel syndrome of the right upper extremity, the Board notes that he was last afforded a VA peripheral nerves examination in November 2016.  The diagnosis was carpal tunnel syndrome, right.  

As to the Veteran's claims for higher ratings for his degenerative joint disease of the right knee and instability of the right knee, he was last afforded a VA knee and lower leg conditions examination in November 2016.  The diagnoses were degenerative joint disease of the right knee; right knee patellofemoral syndrome; and an anterior cruciate ligament tear of the right knee.  

The Board notes that the U.S Court of Appeals for Veteran's Claims (Court) has issued decisions in Correia v. McDonald, 28 Vet. App. 158, 166 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017) concerning the adequacy of VA orthopaedic examinations.  The Court in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  In light of these decisions, and as the findings pursuant to the November 2016 VA peripheral nerves examination report and the November 2016 VA knee and lower leg conditions examination report are inadequate, the Board finds that new VA examinations should be provided addressing the Veteran's service-connected carpal tunnel syndrome of the right upper extremity; degenerative joint disease of the right knee; and instability of the right knee.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Snuffer, 10 Vet. App. at 400, 403.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for his service-connected narcolepsy; sleep apnea and asthma; carpal tunnel syndrome of the right upper extremity; degenerative joint disease of the right knee; and instability of the right knee, since November 2016.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, and severity of his narcolepsy; sleep apnea and asthma; carpal tunnel syndrome of the right upper extremity; degenerative joint disease of the right knee; and instability of the right knee, and the impact of those condition on his ability to work.  He should be afforded an appropriate amount of time to submit this lay evidence.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected narcolepsy.  The claim file must be reviewed by the examiner. All indicated tests should be conducted and all symptoms associated with the Veteran's service-connected narcolepsy must be described in detail.  

4.  Schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected sleep apnea and asthma.  The claim file must be reviewed by the examiner. All indicated tests should be conducted and all symptoms associated with the Veteran's service-connected sleep apnea and his service-connected asthma, respectively, must be described in detail. 

5.  Schedule the Veteran for a VA examination to determine the extent and severity of his carpal tunnel syndrome of the right upper extremity.  The claims file must be reviewed by the examiner.  All indicated tests must be conducted, including x-ray, and all symptoms associated with the Veteran's carpal tunnel syndrome of the right upper extremity must be described in detail.  Specifically, the examiner must conduct a thorough examination of the Veteran's carpal tunnel syndrome of the right upper extremity, and provide diagnoses of any pathology found.  

The examiner must state whether the examination is taking place during a period of flare-ups.  If not, the examiner must ask the Veteran to describe the flare-ups he experiences, including the frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional functional loss during a flare-up or after repeated use over time.  If the examiner cannot do so without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

As to the Veteran's carpal tunnel syndrome of the right upper extremity, for each affected nerve, the examiner must specifically indicate whether the impairment is in the nature of a neuritis, a neuralgia, and/or paralysis.  If paralysis of any nerve is identified, the examiner must indicate whether the paralysis is complete or incomplete and, if it is incomplete, whether the incomplete paralysis is best characterized as mild, moderate, moderately severe, or severe.  

6.  Schedule the Veteran for a VA examination to determine the extent and severity of his degenerative joint disease of the right knee and instability of the right knee.  The claims file must be reviewed by the examiner.  All indicated tests must be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected degenerative joint disease of the right knee and instability of the right knee must be described in detail.  Specifically, the examiner must conduct a thorough orthopedic examination of the Veteran's right knee disabilities and provide diagnoses of any pathology found.  

In examining the right knee, full range of motion testing must be performed where possible.  The joints involved must be tested in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  The examiner should describe any pain, weakened movement, excess fatigability, instability of motion, and incoordination that is present.  The examiner must also state whether the examination is taking place during a period of flare-ups.  If not, the examiner must ask the Veteran to describe the flare-ups he experiences, including the frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

7.  Then readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


